Citation Nr: 0122377	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  99-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
associated with an unauthorized private hospitalization from 
January 22 to February 18 in 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and four other individuals



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  He died in February 1998, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota.  This 
appeal arose from a decision issued by the VA Black Hills 
Health Care System in Hot Springs, South Dakota in April 
1998. 

In her December 1998 Substantive Appeal, the appellant 
requested a VA Travel Board hearing, but she withdrew this 
request in a June 1999 letter.  See 38 C.F.R. § 20.704 
(2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran was treated at a private facility from 
January 22 to February 18 in 1998; however, at the time of 
his death, service connection was not in effect for any 
disabilities.  

CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
medical expenses associated with an unauthorized private 
hospitalization from January 22 to February 18 in 1998 have 
not been met.  38 U.S.C.A. §§ 1728, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 17.120, 17.123 (2000); 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the 
appellant's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist her 
with the development of facts pertinent to her claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).   While the RO has not 
obtained records of the veteran's hospitalization in January 
and February of 1998, such records would not be outcome-
determinative in this case in view of the provisions of 
38 C.F.R. § 17.120 (2000), as described below.  As such, the 
absence of such records will not be prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The VA's duty to notify the appellant of the 
evidence necessary to substantiate her claim has also been 
met, as indicated in the VA's Supplemental Statements of the 
Case.  See 38 U.S.C.A. § 5103 (West Supp. 2001). 

Under certain circumstances, the VA may reimburse 
unauthorized medical expenses of a veteran.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (2000).  Parties 
eligible for such payment include: (1) the veteran who 
received the services (or his or her guardian); (2) the 
hospital, clinic, or community resource which provided the 
services; and (3) a person other than the veteran who paid 
for the services.  38 C.F.R. § 17.123 (2000).

Under 38 C.F.R. § 17.120 (2000), to the extent allowable, 
payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by the VA, or of any medical services 
not previously authorized, including transportation (except 
prosthetic appliances, similar devices, and repairs), may be 
paid on the basis of a claim timely filed under the following 
circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care and 
services:
(1) for an adjudicated service-
connected disability;
(2) for nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;
(3) for any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability (does not apply 
outside the States, Territories, and 
possessions of the United States; 
the District of Columbia; and the 
Commonwealth of Puerto Rico);
(4) for any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C.A., Chapter 31, and who is 
medically determined to be in need 
of hospital care or medical services 
for any of the reasons enumerated in 
38 C.F.R. § 17.48(j) (1999); and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
to obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable; 
or treatment had been or would have been 
refused.

The appellant claims that she is entitled to payment for 
medical treatment rendered to the veteran at a private 
facility for hospital treatment from January 22, to February 
18, 1998.  She indicates that on January 21, 1998 the veteran 
was having trouble breathing and that when an ambulance was 
called the next morning, the driver told her that  the 
veteran's condition was such that he would not survive a trip 
to Fort Meade.  He was taken to a private facility and found 
in the emergency room to have congestive heart failure.  The 
veteran was admitted to that facility and treated.  She 
argues that he never became stable enough to be transferred 
to a VA facility.  

In the case at hand, however, service connection was not in 
effect for any disabilities at the time of the veteran's 
death.  While the appellant contended, during her February 
1999 hearing, that the veteran was service-connected for 
scalding burns, this is not shown by the record.  As such, 
the requirements under 38 C.F.R. § 17.120(a) (2000) have not 
been met, and the questions of the nature of the veteran's 
medical condition and the availability of VA facilities need 
not be further addressed.

In claims such as this, in order for the appellant to be 
entitled to reimbursement or payment for medical expenses 
incurred by the veteran without prior authorization from the 
VA, three conditions must first be met.  First, the treatment 
must have been for an adjudicated service-connected disorder, 
a nonservice- connected disorder associated with and held to 
be aggravating an adjudicated service-connected disorder, or 
any disorder of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disorder.  Second, a medical emergency must have existed in 
which a delay in treatment would have been hazardous to life 
or health.  Finally, no VA or other Federal facilities must 
have been feasibly available, and any attempt to use them 
before hand or obtain prior authorization would not have been 
reasonable, sound, wise, or practical, or would have been 
refused. 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2000) (formerly 38 C.F.R. § 17.80).  The failure to meet 
even one of these requirements would cause the claim to fail.

In this case, the Board must find that payment of the 
unauthorized medical expenses for treatment received by the 
veteran for hospitalization from January 22 to February 18, 
1998, cannot be made.  The record is negative for evidence of 
authorization for the treatment at issue, and the appellant 
does not contend that such authorization was given.  
Furthermore, the evidence shows that the first requirement of 
38 C.F.R. § 17.120 has not been met. The record indicates 
that the veteran was not service connected for any 
disability.  As the first criteria of 38 C.F.R. § 17.120 has 
not been met, this by itself causes the veteran's claim to 
fail, and there is no need to discuss the remaining two 
criteria.  The Board is sympathetic to the appellant's 
contentions, but there is simply no exception provided by law 
or regulation that would allow payment in this situation. 
Therefore, the criteria for payment of unauthorized medical 
expenses, have not been met, and payment may not be made.  
Consequently, as there is no legal basis upon which to allow 
the claim, it therefore must be denied. See 38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120; Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The claim of entitlement to payment or reimbursement of 
medical expenses associated with an unauthorized private 
hospitalization from January 22 to February 18 in 1998 is 
denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

